


EXHIBIT 10.6














MOLEX 2005 OUTSIDE DIRECTORS'
DEFERRED COMPENSATION PLAN
(Effective as of January 1, 2005)




PLAN HISTORY
PLAN ACTION
ADOPTED
EFFECTIVE DATE
Original
June 23, 2005
January 1, 2005
Amendment and
Restatement
July 28, 2006
January 1, 2005
Amendment by
Board Resolution
September 6, 2013
September 6, 2013







--------------------------------------------------------------------------------






MOLEX 2005 OUTSIDE DIRECTORS’ DEFERRED COMPENSATION PLAN
(Effective as of January 1, 2005)
ARTICLE I.        GENERAL
1.1         Name of Plan - The name of this plan shall be the MOLEX DEFERRED
COMPENSATION PLAN (hereinafter the "PLAN").
1.2        Purpose - The purpose of the PLAN is to extend to non-employee
directors of MOLEX INCORPORATED (hereinafter referred to as “MOLEX”) a vehicle
under which they may elect in advance to defer and invest future earnings in
order to provide a settlement source of funds at retirement.
1.3    Effective Date - The effective date of the PLAN is January 1, 2005.
1.4        Plan Year - The PLAN YEAR shall be a year commencing July 1 and
ending the following June 30 until December 31, 2004. After December 31, 2004,
the PLAN YEAR shall be a year commencing on January 1 and ending the following
December 31.
1.5        Eligibility - The non-employee directors of MOLEX (hereinafter
“PARTICIPANTS”) are eligible to participate in the PLAN.
ARTICLE II.        DEFERRED COMPENSATION ACCOUNT
2.1        Establishment of Account - A separate deferred compensation account
(hereinafter “ACCOUNT”) will be established and maintained for each PARTICIPANT.
2.2        Aggregate Value of Account - The AGGREGATE VALUE of a PARTICIPANT'S
ACCOUNT will be determined by the amount of compensation that the PARTICIPANT
elects to defer (“DEFERRED COMP”) plus the value added (or subtracted) from
interest on cash equivalents, dividends and stock appreciation on stock
equivalents depending on the growth pattern as more fully set forth in ARTICLE
IV hereof, and reduced by distributions from the ACCOUNT.
2.3        Allocation of Deferred Compensation - DEFERRED COMP will be credited
to the PARTICIPANT'S ACCOUNT as of the date such compensation would otherwise
have been payable.
ARTICLE III.        INCOME TO BE DEFERRED
3.1        Type of Income - For each PLAN YEAR, a PARTICIPANT may defer any
portion of his or her directors' fees.
3.2        Minimum Deferral - Any DEFERRED COMP for each PLAN YEAR must be at
least $1,000.00 on an annual basis.
ARTICLE IV.        ACCOUNT GROWTH PATTERNS
4.1        Mutual Exclusivity for Each Annual Deferral - For each PLAN YEAR, a
PARTICIPANT may choose to allow his ACCOUNT to accrue earnings (or losses) in
accordance with one of the growth patterns set forth in this ARTICLE. Once
DEFERRED COMP is credited to an established ACCOUNT, the PARTICIPANT may not
switch prior DEFERRED COMP in that ACCOUNT for that year to an alternate growth
pattern.  The PARTICIPANT will be able to select an alternate growth pattern for
future deferrals in other PLAN YEARS.
4.2        Interest Bearing Account – If an Interest Bearing Account is elected,
the DEFERRED COMP for a particular PLAN YEAR will be treated as a cash ACCOUNT
with interest compounded quarterly.  The rate of




--------------------------------------------------------------------------------




interest shall change quarterly on the first day of July, October, January and
April and be equal to the interest quoted for six-month treasury bills then in
effect as determined by a brokerage firm or commercial bank.
4.3        Stock Account – If a stock account is elected, the DEFERRED COMP for
a particular PLAN YEAR will be converted into stock units (“UNITS”), each UNIT
corresponding to one share of MOLEX INCORPORATED Common Stock, $.05 par value
(“STOCK”).  The amount of UNITS shall be equal to the DEFERRED COMP divided by
the fair market value of a share of STOCK on the date the compensation would
otherwise have been payable.  The resulting number of UNITS shall be credited to
the PARTICIPANT’S STOCK ACCOUNT.   Said UNITS shall be increased by imputing
dividends (whether cash or stock) on each UNIT or fraction thereof which is
credited to the PARTICIPANT under the PLAN on the applicable dividend record
date.  Such dividend UNITS will be converted into additional UNITS on the basis
of current market value of the STOCK on the applicable dividend payment date.
 At the time of payment of any portion of the Account, stock equivalents will be
converted into cash by multiplying the number of stock equivalents to be paid at
the payment date by the current fair market value of a share of Stock as of the
payment date, and distribution shall be made in cash.  Notwithstanding the
foregoing, in the event a Participant's termination of service as a director of
the Company shall occur pursuant to, or if the Plan should be terminated within
30 days prior to, the consummation of a reorganization, merger or consolidation
of the Company, in each case, with respect to which persons who were
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company's then outstanding securities (a
"Change in Control") where the Company ceases to be a publicly traded company,
the "current fair market value" of a share of Stock as of a payment date on or
immediately prior to the Change in Control shall be equal to the per-share
consideration for such shares paid in the Change in Control.
ARTICLE V.        DISTRIBUTION OF ACCOUNT
5.1        Time of Distribution - The distribution of the AGGREGATE VALUE to a
PARTICIPANT shall be made or commence within thirty (30) days of the earliest of
one of the following events:
1.    termination of service with MOLEX after age 59½; or
2.    age 59½ if termination with Molex occurs before age 59½; or
3.    disability; or
4.    death; or
5.
an unforeseeable emergency; provided that the amount distributed shall not
exceed the amount necessary to satisfy the emergency plus any amount necessary
to pay taxes reasonably anticipated as a result of the distribution.  

5.2        Form and Manner of Distribution – Except in the event of termination
of service after age 59½, distribution shall be made in a lump sum.  In the
event of termination of service at or after age 59½, distribution shall be made
in a lump sum unless, at the time of electing to defer compensation the
PARTICIPANT elects to receive payment in two to ten annual installments, in
which case distribution shall be made in installments, with each installment
being equal to the cash or UNITS in the PARTICIPANT’S ACCOUNT immediately prior
to the distribution, divided by the number of remaining payments to be made.  A
PARTICIPANT may change the distribution election with respect to payments on
account of termination of service at or after age 59½ (“subsequent deferral
election”); provided the subsequent deferral election (a) shall not take effect
until the expiration of 12 months after it is filed with the Corporate Secretary
or other person designated on a form provided by MOLEX, and (b) shall postpone
the distribution (or commencement of the distribution) at least five (5) years
from the date such distribution would otherwise have been made or commenced.
5.3        Definitions Under This Article – For purposes of this Article, the
following definitions shall apply:




--------------------------------------------------------------------------------




1.
Disability shall mean that a PARTICIPANT is disabled by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last at least 12 continuous months and he or she is
unable to engage in any substantial gainful activity.  

2. Unforeseeable Emergency shall mean:
•
Severe financial hardship resulting from a sudden and unexpected illness or
accident of PARTICIPANT, spouse or dependent,

•
Loss of property due to casualty, or

•
Other similar extraordinary and unforeseeable circumstances arising from events
beyond the PARTICIPANT’S control; but only to the extent such hardship, loss or
circumstances are not and may not be relieved through reimbursement or
compensation by insurance or otherwise, or be liquidation of the PARTICIPANT’S
assets (to the extent such liquidation would not itself cause severe financial
hardship).



ARTICLE VI.        ELECTION TO DEFER COMPENSATION
6.1        Number of Elections - There may be only one deferral election for
each PLAN YEAR, except for the PLAN YEAR commencing January 1, 2005 there shall
be a first election that may have been made prior to July 1, 2004 for the twelve
month period starting July 1, 2004 and ending June 30, 2005 and a second
election prior to January 1, 2005 for the six month period starting July 1, 2005
and ending December 31, 2005.
6.2        Revocability of Election - Once a deferral election is made in
writing for a particular PLAN YEAR, a PARTICIPANT may not change or revoke
his/her deferral election.
6.3        Time of Election - The election to defer for each PLAN YEAR shall be
made before the January 1 of such PLAN YEAR.  
6.4        Manner of Election - A PARTICIPANT may elect to defer compensation by
giving written notice to the Corporate Secretary or other person designated on a
form provided by MOLEX.  The PARTICIPANT will be required to provide the
following information:
1.    amount to be deferred;
2.    growth pattern desired; and
3.
the manner of distribution of the PARTICIPANT'S ACCOUNT (i.e., lump sum or
installments) after the occurrence of one of the events requiring distribution
under paragraph 5.1.

ARTICLE VII.        ADMINISTRATION AND AMENDMENT OF PLAN
7.1        Administration - The Executive Committee of the Board of Directors of
MOLEX, or its designee, shall act as the administrator of the PLAN (the
“ADMINISTRATOR”).
7.2        Powers of the Administrator - The ADMINISTRATOR shall have the
authority to adopt rules and regulations for carrying out the PLAN and
interpret, construe and implement provisions of the PLAN.  In addition, the
ADMINISTRATOR shall have sole authority to authorize payment of all or any
portion of an ACCOUNT to PARTICIPANTS in case of an unforeseeable emergency as
defined in paragraph 5.3.
7.3        Maintenance of Account - The maintenance of each ACCOUNT will be the
responsibility of the Corporate Finance Department.  A statement will be sent to
each PARTICIPANT advising him/her of the AGGREGATE VALUE of his/her ACCOUNT
within sixty (60) days after the end of each PLAN YEAR.
7.4        Amendment of Plan - The PLAN may at any time be amended, modified or
terminated by those members of the Executive Committee who are not eligible to
participate under this PLAN, provided that any amendment intended to comply with
the exemption from liability under Section 16(b) of the Securities Exchange Act
of 1934




--------------------------------------------------------------------------------




pursuant to Rule 16b-3(d) shall be made in the manner required under that rule.
 No amendment, modification or termination shall, without the consent of the
PARTICIPANT, adversely affect the PARTICIPANT'S accruals in his ACCOUNT.
ARTICLE VIII.        MISCELLANEOUS
8.1        Assignability - To the extent permitted by law, no right to receive
payments under the PLAN shall be transferable or assignable by a PARTICIPANT
except by will or by the laws of decent and distribution, provided that a
PARTICIPANT may name a beneficiary to receive any distribution from the
PARTICIPANT’S ACCOUNT to be made after the PARTICIPANT’S death.
8.2        Participant's Interest in Undistributed Aggregate Value - The right
of any PARTICIPANT to receive future installments under the provisions of the
PLAN will be an unsecured claim against the general assets of MOLEX.  MOLEX'S
promise to pay the AGGREGATE VALUE will be a contractual obligation that shall
not be evidenced by notes or secured in any way.
8.3        Reservation of Shares - One hundred fifty thousand (150,000) shares
of Stock shall be reserved for delivery under the Plan.  Such shares may be
newly issued or treasury shares.
8.4        Adjustment of Shares - In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
shares of STOCK, or other securities or property), forward or reverse stock
split, merger, reorganization, subdivision, consolidation or reduction of
capital, recapitalization, consolidation, scheme of arrangement, split-up,
spin-off or combination involving the Company or repurchase or exchange of
shares of STOCK, or other securities of the Company, issuance of warrants or
other rights to purchase shares of STOCK or other securities of the Company, or
other similar corporate transaction or event affects the shares of STOCK such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (a) the number and type of shares of
STOCK (or other securities or property) available for delivery under the Plan,
 and (b) the number and type of shares of STOCK (or other securities or
property) credited to PARTICIPANTS’ STOCK ACCOUNTS; and if deemed appropriate,
make provision for a cash payment in lieu of payment in shares of STOCK.  
8.5        Securities Law Compliance - If the Committee deems it necessary to
comply with any applicable securities law, or the requirements of any stock
exchange upon which STOCK may be listed, the Committee may impose any
restriction on PARTICIPANTS’ STOCK ACCOUNTS as it may deem advisable.  All
evidence of STOCK  ownership delivered under the Plan shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the SEC, any stock
exchange upon which STOCK is then listed, and any applicable securities law.  If
so requested by the Company, the PARTICIPANT shall make a written representation
to the Company that he or she will not sell or offer to sell any STOCK acquired
under the Plan unless a registration statement shall be in effect with respect
to such STOCK under the Securities Act of 1933, as amended, and any applicable
state securities law or unless he or she shall have furnished to the Company
evidence, in form and substance satisfactory to the Company, that such
registration is not required.
If the Committee determines that the delivery of STOCK hereunder would violate
any applicable provision of securities laws or the listing requirements of any
national securities exchange or national market system on which are listed any
of the Company’s equity securities, then the Committee may postpone any such
delivery, but the Company shall use all reasonable efforts to cause such
delivery to comply with all such provisions at the earliest practicable date.


 

81274787\V-2    




